The opinion of the court was delivered by
Dunbar, J.
This was an action for personal damages for injuries alleged to have been received by respondent through the carelessness and negligence of the appellant while in its employ. Service was duly made upon the appellant, and upon failure to answer within the time required by law a default was asked for and granted; a jury was impaneled, testimony was offered and a judgment was rendered in favor of respondent for $500, the action having been brought for the sum of $10,000. After the entry of the judgment a petition was made by appellant to vacate the same on the ground that default had been suffered to be taken by reason of the inadvertence of counsel for appellant. After considering the showing made both by appellant and respondent the court granted the motion to vacate the judgment on condition that appellant should give bonds for the payment of any judgment which might be obtained against it in the sum of $2,000. From that portion of the order imposing this condition an appeal was taken to this court.
Conceding the right of the appellant to appeal before judgment in the original cause, we are unable to find, under the circumstances, any abuse of discretion on the part of the court. It is true the judgment was *664only for $500 and the bond required was for $2,000, but under the affidavits filed in this case we think the court was warranted in coining to the conclusion that the object of the appellant was to postpone action in this case for the purpose of defeating the. judgment on execution, if any should be obtained. The execution in this case for the collection of the judgment had already issued, and the showing made was to the effect that at that time the execution could be made out of property of the appellant, but that the appellant had openly asserted that he would prevent the collection of the judgment. There is no showing that appellant was unable to furnish the bonds required by the. court, and that any real hardship was imposed upon it by the order of the court.
A matter of this kind being so largely in the discretion of the court, without an abuse of this discretion is plainly made to appear, this court does not feel-justified in disturbing the orders of the lower court.
The judgment will therefore be affirmed.
Hoyt, C. J., and Scott, J., concur.
Gordon, J., no.t sitting.